Citation Nr: 1614770	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  10-01 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

1.  Entitlement to an initial compensable rating for hypertension.

2.  Entitlement to an initial compensable rating for hemorrhoids.

3.  Entitlement to an initial increased rating for status post reconstruction septorhinoplasty.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran had service from July 1985 to January 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In August 2013, the Board remanded the matter to the AOJ for evidentiary development.

The appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims processing system.  Virtual VA contains additional VA treatment records from March 2010 to September 2011 from El Paso, VA Health Care System.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain relevant medical records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including making reasonable efforts to obtain relevant private medical records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(1) (2015).  In the Veteran's September 2013 VA examination, the examiner stated he or she reviewed "CPRS and remote DOD" documents.  Additionally, a May 2015 letter indicates the Veteran receives care in the TRICARE system.  No DOD or TRICARE documents appear in the electronic claims file and there is no evidence that the AOJ attempted to retrieve these documents.   Thus, the Board finds that before adjudication can continue these records must be obtain and associated with the claims file.  

While on remand, it is prudent to ensure that all VA treatment records have been collected.  See 38 C.F.R. § 3.159(c)(2), (c)(3) (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).  Evidence indicates that the Veteran was receiving care at the El Paso VA Health Care System and affiliated outpatient facilities and clinics.  

Additionally, due to the likelihood of additional relevant evidence being produced due to this new collection of VA treatment records and the time that has already elapsed since the Veteran's VA examination for hypertension and hemorrhoids, new VA examinations should be conducted.

Remand is also required for the claim for initial increased rating for status post reconstruction septorhinoplasty for issuance of a statement of the case (SOC).  See 38 C.F.R. § 19.9(c) (2015); Manlincon v. West, 12 Vet. App. 238 (1999).  A December 2009 rating decision granted the Veteran's claim for service connection, and provided a noncompensable rating.  In January 6, 2010 correspondence, the Veteran stated that the decision satisfied that the conditions are service-connected, but that he "was appealing for a higher percentage based on my conditions."  The AOJ issued a supplemental statement of the case (SOC) in March 2010 that included that issue.  However, later in a September 2010 Deferred Rating Decision, the AOJ indicated that it determined that the supplemental SOC erroneously addressed the issue of septoplasty because the issue was granted in the December 2009 decision after which the veteran responded that he was satisfied with service connection.  This decision by the AOJ to effectively remove from appeal status the issue of septorhinoplasty was an error because although the January 6, 2010 correspondence from the Veteran did indeed state that he was satisfied with service connection, this letter continued and clarified that the Veteran was not satisfied with the rating assigned.  Thus, the Board finds that a Statement of the Case (SOC) should be issued as to the Veteran's claim for an initial compensable rating for status post reconstruction septorhinoplasty.


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his/her representative.

2.  Obtain outstanding VA treatment records, to include all records from the El Paso, VA Health Care System and affiliated outpatient clinics.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  Required notice must be provided to the Veteran and his/her representative.

3.  Obtain records cited in the Veteran's November 18, 2013 VA examination as "DOD remote data" records.  The Board notes that the Veteran has 22 years of military service and may have access to Tricare.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  Required notice must be provided to the Veteran and his/her representative.

4.  Issue a statement of the case addressing the issue of entitlement to an initial compensable rating for status post reconstruction septorhinoplasty.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  Advice the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless he perfects his appeal.

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected hypertension.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire (DBQ) to properly assess the severity of the disorder.

6.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected hemorrhoids.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate DBQ to properly assess the severity of the disorder.

7.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

9.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



